Citation Nr: 0203811	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-20 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Timeliness of notice of disagreement with effective dates of 
benefits assigned by rating decisions in December 1998 and 
January 1999.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to January 
1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in June 2000 by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On November 9, 2001, the veteran appeared and testified at a 
personal hearing before the undersigned Member of the Board 
at the RO.

The Board notes that: a rating decision in May 2000 denied 
entitlement to an evaluation in excess of 60 percent for 
service connected AIDS; the veteran's representative 
initiated an appeal on that issue by filing a notice of 
disagreement in July 2000; the RO issued a statement of the 
case in October 2000 and a supplemental statement of the case 
in April 2001; and, in June 2001, the RO notified the veteran 
that the time allowed by law within which to complete an 
appeal of the May 2000 rating decision by filing a timely 
substantive appeal had expired.  The record does not reflect 
that the veteran has filed a notice of disagreement with the 
RO's determination that he did not file a timely substantive 
appeal on the increased rating issue, which is not before the 
Board at this time.  See 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.302 (2001).  


FINDINGS OF FACT

1.  In January 1999 and in March 1999, the veteran withdrew 
in writing all of his pending appeals.

2.  A rating decision in December 1998 granted entitlement to 
an evaluation of 60 percent for AIDS, effective January 19, 
1995, and on January 7, 1999, the RO sent to the veteran 
notification of that rating action.

3.  A rating decision in January 1999 granted entitlement to 
a total disability evaluation based on individual 
unemployability due to service connected disabilities, 
effective January 19, 1995, and on January 7, 1999, the RO 
sent to the veteran notification of that rating action.

4.  In a statement received on June 15, 2000, the veteran 
disagreed with the effective date of his "retroactive pay." 


CONCLUSION OF LAW

A notice of disagreement received on June 15, 2000, was not 
timely filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.200, 20.201, 20.300, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his appeal 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to initiate 
an appeal to the Board on a timely basis. The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim and 
that the notice provisions of the VCAA have been complied 
with.  The Board will, therefore, proceed to consider the 
veteran's appeal on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

An appeal consists of a timely filed Notice of Disagreement 
in 
writing and, after a Statement of the Case has been 
furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200 (2001).

A written communication from a claimant or his or her 
representative 
expressing dissatisfaction or disagreement with an 
adjudicative 
determination by the agency of original jurisdiction and a 
desire to 
contest the result will constitute a Notice of Disagreement. 
While 
special wording is not required, the Notice of Disagreement 
must be in 
terms which can be reasonably construed as disagreement with 
that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2001). 

A Substantive Appeal consists of a properly completed VA Form 
9, 
"Appeal to Board of Veterans' Appeals," or correspondence 
containing 
the necessary information. Proper completion and filing of a 
Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202 (2001).

38 C.F.R. § 20.204 (2001), pertaining to withdrawal of Notice 
of Disagreement or 
          Substantive Appeal, provides:

(a) A Notice of Disagreement may be withdrawn in writing 
before a timely Substantive Appeal is filed.
(b) A Substantive Appeal may be withdrawn in writing at any 
time before the Board of Veterans' Appeals promulgates a 
decision.
(c) Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a Notice of Disagreement or Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant. The agency of original 
jurisdiction may not withdraw a Notice of Disagreement or a 
Substantive Appeal after filing of either or both.

The Notice of Disagreement and Substantive Appeal must be 
filed with 
the Department of Veterans Affairs office from which the 
claimant 
received notice of the determination being appealed unless 
notice has 
been received that the applicable Department of Veterans 
Affairs records 
have been transferred to another Department of Veterans 
Affairs office. 
In that case, the Notice of Disagreement or Substantive 
Appeal must be 
filed with the Department of Veterans Affairs office which 
has assumed 
jurisdiction over the applicable records.  38 C.F.R. § 20.300 
(2001).

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301(a) (2001).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. Otherwise, 
that determination will become final. The date of mailing the 
letter of notification of the 
determination will be presumed to be the same as the date of 
that letter 
for purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a) (2001).

In the instant case, the record reveals that the veteran had 
initiated and perfected an appeal from a November 1996 rating 
decision, which adjudicated his claims for increased 
evaluations for a history of being HIV positive and 
depression and for benefits under the provisions of 38 C.F.R. 
§ 4.29.  After the veteran was notified of rating action in 
December 1998 which granted an evaluation of 60 percent for 
AIDS, he withdrew his pending appeal by filing a written 
statement with the RO in January 1999.  After he was notified 
of rating action in January 1999 which granted a total 
disability evaluation based on individual unemployability due 
to service connected disabilities (TDIU), he filed a written 
statement in March 1999 withdrawing all pending appeals.  The 
Board finds that the veteran's withdrawal of his appeal from 
the rating decision of November 1996 was in accordance with 
applicable regulations and effective.  Therefore, as of March 
1999, there were no pending appeals to the Board of issues 
previously adjudicated by the RO.

As noted above, in December 1998, the RO granted entitlement 
to an evaluation of 60 percent for AIDS and, in January 1999, 
the RO granted entitlement to TDIU.  The effective date of 
both grants was January 19, 1995, the date of claim.  
Notification of the grants of benefits and of the effective 
date of the grants was sent to the veteran on January 7, 
1999.  The veteran thus had until January 7, 2000, to file a 
timely notice of disagreement with the rating actions of 
which he was notified by the RO's letter to him of January 7, 
1999.  See 38 C.F.R. § 20.302(a) (2001).  His notice of 
disagreement with the effective date assigned by the rating 
decisions of December 1998 and January 1999 was not received 
until June 15, 2000, which was over 6 months after the last 
date on which a timely notice of disagreement could have been 
filed.  The Board, therefore, finds that the notice of 
disagreement received on June 15, 2000, was not timely filed.  

The veteran and his representative have not presented any 
evidence or argument tending to show that the veteran did in 
fact file a timely notice of disagreement with the effective 
date assigned by the RO for the evaluation of 60 percent for 
AIDS and for the grant of TDIU.  At the personal hearing held 
in November 2001, the veteran stated that he had filed an 
appeal in 1995.  His testimony in that regard is not relevant 
because, in March 1999, he withdrew all pending appeals and, 
in any event, the issue in his current appeal is whether he 
timely initiated an appeal of effective dates assigned by 
rating decisions in December 1998 and January 1999.  Because 
the veteran did not initiate an appeal of the effective dates 
assigned by rating decisions in December 1998 and January 
1999 by filing a timely notice of disagreement, his current 
appeal must be denied.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2001).

ORDER

A notice of disagreement with the effective dates of benefits 
assigned by rating decisions in December 1998 and January 
1999 not having been timely filed, the appeal is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

